Citation Nr: 0400868	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-06 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 1, 2001, for 
the apportionment of the veteran's nonservice-connected 
pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1990 
and from October 1990 to February 1992.  The appellant is the 
veteran's spouse and the mother of his four minor children.  
She brings this appeal on her own behalf, as well as on 
behalf of each of the children.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001, rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  On May 25, 2000, the RO received the appellant's claim, 
for herself and on behalf of the veteran's children, for an 
apportionment of the veteran's nonservice-connected VA 
pension benefits.

2.  In an unappealed rating decision, dated in December 2000, 
the RO denied the appellant's claim on behalf of the 
veteran's children for an apportionment of the veteran's 
nonservice-connected VA pension.  

2.  In March 2001, the RO received the appellant's request to 
reopen her claim, on behalf of the veteran's children, for an 
apportionment of the veteran's nonservice-connected VA 
pension.  

3.  In July 2001, the RO granted the appellant's claim, for 
herself and on behalf of the veteran's children, for an 
apportionment of the veteran's nonservice-connected VA 
pension, both effective April 1, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 25, 2000, and 
no earlier, for an apportionment of the veteran's nonservice-
connected VA pension to the appellant in her own right have 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400(e) (2003).

2.  The criteria for an effective date prior to April 1, 
2001, for an apportionment of the veteran's nonservice-
connected VA pension to the appellant on behalf of the 
veteran's children have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  



By virtue of letters, dated in September and December 2000, 
April 2001, and January 2003, and the statement of the case 
issued in May 2002, the appellant and her representative were 
notified of the information and/or evidence necessary to 
substantiate her claim, for herself and on behalf of her 
children, for an apportionment of the veteran's nonservice-
connected VA pension benefits.  The statement of the case 
also set forth the provisions of 38 C.F.R. § 3.159, informing 
the appellant of the evidence and information VA would obtain 
for her.  The RO also explained what information and evidence 
the appellant needed to provide.  Thus, the appellant has 
received sufficient notice in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that the RO has met its duty to assist 
the appellant in the development of her claim.  It appears 
that all evidence relevant to this appellant has been 
obtained and associated with the claims folder.  In this 
regard it should be noted that the instant appeal is focused 
on the appropriate dates to be assigned to the appellant's 
grant of benefits and that she has not questioned the initial 
date of receipt of her claim.  Thus, the decision made with 
respect to the grant of benefits on her own behalf is a 
complete grant of the effective date benefit sought on 
appeal.  To the extent the appellant also argues that the 
effective date of benefits on behalf of her children should 
also be made retroactive, she has identified no outstanding 
evidence that could be used to support the appeal.  The 
appellant has also declined her right to a hearing but has 
submitted argument in support of her effective date claims.  
As such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Here the Board also notes that a claim for an apportionment 
is a "contested claim" and is subject to special procedural 
regulations.  In this case, both the appellant and the 
veteran had been notified of the actions taken by the agency 
of original jurisdiction and furnished a copy of a statement 
of the case and other relevant appeal documents such that 
additional actions are not indicated.  38 C.F.R. § 19.100 et 
seq. (2003).

II.  The Facts and Analysis

In May 2000, the RO received the appellant's initial claim, 
for herself and on behalf of the veteran's children, for an 
apportionment of the veteran's nonservice-connected VA 
pension.  In December 2000, the RO found that the children 
did not live with the appellant and denied the claim on 
behalf of the children.  The RO did not address the 
appellant's own entitlement in that decision.

In a letter, dated December 14, 2000, the appellant was 
notified of the RO's December 2000 decision, as well as of 
her appellate rights.  She was informed that she had sixty 
days from the date of the letter to send the RO a notice of 
disagreement stating that she wished to appeal the decision.  
A timely notice of disagreement was not received by the RO.  
38 U.S.C.A. § 7105A(a) (West 2002); 38 C.F.R. § 20. 501(a) 
(2003).  Accordingly, the December 2000 decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.501(a) 
(2000).

On March 16, 2001, the appellant reported that she had not 
received the December 14, 2000, letter from the RO, but 
stated that a copy had been sent to her on March 14, 2001.  
She noted that the veteran's children had always lived with 
her and submitted additional evidence to support her claim 
for an apportionment of the veteran's nonservice-connected 
pension benefits on the children's behalf.  She also noted 
that she had not received any word on an apportionment for 
herself as the veteran's spouse.  

By a rating action dated in July 2001, the RO granted the 
appellant an apportionment of the veteran's nonservice-
connected pension, in her own right and on behalf of each of 
the veteran's four children.  Later in July 2001, the 
appellant was notified that the apportionment was retroactive 
to April 1, 2001.  She disagreed with that effective date, 
and this appeal ensued.  

Generally, the effective date of an evaluation and award of 
pension based on an original claim or a claim reopened after 
a final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).  

On original claims seeking apportionment of the veteran's VA 
benefits, the effective will be in accordance with the facts 
found.  On other than original claims, the effective date 
will be the first day of the month following the month in 
which the claim is received for apportionment of a veteran's 
award.  38 C.F.R. § 3.400(e).

As noted above, the appellant contends that the effective 
date of the apportionment of the veteran's nonservice-
connected benefits should revert to May 2000, when she filed 
her original claim.  With respect to the apportionment 
granted to the appellant in her own right, such contentions 
are valid.  Indeed, her claim for an apportionment was not 
decided until July 2001.  Until that time, her claim had been 
open but unadjudicated.  Moreover, the facts show that 
throughout that time period the veteran and appellant were 
still married but living apart.  Accordingly, the effective 
date of the award of the apportionment to her should revert 
to May 25, 2000, the date the RO received her initial claim.  
Such date is in accordance with the facts of this case.  To 
that extent, the appeal is granted.

As to the apportionment granted on behalf of the veteran's 
children, the current effective date is correct.  Although 
the original claim for an apportionment on their behalf had 
also been received on May 25, 2000, that claim was denied in 
December 2000.  When the appellant failed to submit a timely 
notice of disagreement, that decision became final.  Although 
the appellant claims that she did not receive the 
notification letter until March 14, 2001, that letter was 
sent to her at her last reported address, and there is no 
evidence that it was ever returned by the Post Office as 
undeliverable.  It is presumed that government officials have 
properly discharged their official duties, such as mailing 
notices to the appellant.  Ashley v. Derwinski, 2 Vet. 
App. 307, 308-09 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
presumption of regularity is not absolute and may be rebutted 
by the submission of clear evidence to the contrary, no such 
evidence has been submitted in this case.  Ashley, 
2 Vet. App. at 309.  Accordingly, it is presumed that the 
appellant received the December 2000 notification regarding 
the denial of apportionment and simply did not respond in a 
timely manner.  

In light of the foregoing, the communication received from 
the appellant on March 16, 2001, was other than an original 
claim for an apportionment of the veteran's nonservice-
connected VA pension.  Ultimately, that apportionment was 
awarded for the benefit of his children based on the claim to 
reopen, received March 16, 2001.  By regulation, the 
effective date of that award could be no earlier than 
April 1, 2001, i.e., the first day of the month following the 
month in which the claim was received.  There is simply no 
legal basis to conclude otherwise; and, accordingly, that 
portion of the appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to an effective date of May 25, 2000, and no 
earlier, for the apportionment of the veteran's nonservice-
connected VA pension benefits to the appellant in her own 
right is granted, subject to the law and regulations 
governing the payment of monetary awards.

Entitlement to an effective date prior to April 1, 2001, for 
the apportionment of the veteran's nonservice-connected VA 
pension benefits to the appellant, on behalf of the veteran's 
children, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



